Citation Nr: 1209927	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-44 645	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine

THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (hereinafter referred to as "PTSD"), currently rated as 50 percent disabling. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (hereinafter referred to as "TDIU").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from April 1993 to August 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

The Board notes that while the Veteran did not specifically indicate he was disagreeing with the denial of entitlement to TDIU in his November 2009 substantive appeal, this issue was considered in a July 2010 supplemental statement of the case and testimony with respect to this issue was presented at the hearing before the undersigned.  As such, and given the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) which held that TDIU is not a separate 'claim' for benefits but rather can be part of a claim for increased compensation, the Board has accepted the issue of entitlement to TDIU as being properly before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the January 2012 hearing, the Veteran testified that the severity of his PTSD has worsened since he was last afforded a VA compensation examination to assess the severity of this disability in July 2010.  There is corroboration of this testimony to the extent that a VA outpatient treatment report dated in January 2012 reflects evidence of worsening PTSD symptoms.  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the evidence as to worsening symptomatology associated with the service-connected PTSD since the last VA psychiatric compensation examination, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected residuals of PTSD is necessary in this case.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In order to obtain sufficient clinical information to adjudicate the claim, the examiner will also be requested to focus the examination on the relevant rating criteria as directed below.  

In addition, as testimony at the hearing before the undersigned indicated that the Veteran was receiving regular (every two weeks) treatment in a VA mental hygiene clinic, the RO upon remand will be requested to obtain any records of such treatment that have not been obtained.  38 U.S.C.A. §5103A(c)(2); 38 C.F.R.§ 3.159(c)(2)(3); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are deemed to be in the constructive possession of VA adjudicatory personnel).  With respect to the claim for TDIU, as the resolution of the claim for an increased rating for PTSD could impact the adjudication of this claim, adjudication of the claim for TDIU must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991).  To assist in the adjudication of this claim and in light of the fact that this case must be remanded for the VA examination as discussed above, the examiner who conducts this examination will be requested to opine as to whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to service connected disability.  

Finally, the Veteran testified that he applied for Social Security disability benefits but was denied.  Appropriate action should be taken to request all pertinent Social Security records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request all administrative and medical records associated with the reported claim for Social Security disability benefits. 

2.  The RO should also associate with the claims file any VA psychiatric outpatient treatment reports dated after January 24, 2012.   

3.  The Veteran should be scheduled for a VA psychiatric compensation examination (if possible, by an examiner other than the one who examined the Veteran in December 2009) to determine the current extent of the impairment resulting from his service-connected PTSD.  The claims files must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.  The examiner is to specially comment as to whether the service-connected psychiatric disability results in any of the following, and which grouping of symptoms predominantly reflects the Veteran's level of disability:

a.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships;

b.  Occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; OR 

c.  Total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The examiner should also express as an opinion as to the impact of the service connected PTSD on the Veteran's ability to obtain and retain substantially gainful employment.

4.  The Veteran should also be scheduled appropriate VA examination to ascertain the impact of the service-connected avulsion of the flexor digitorium profundus tendon of the 4th left digit and service-connected, residuals of a fracture of the 5th metatarsal of the left foot on the Veteran's ability to obtain and retain substantially gainful employment.  The claims files must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.

The examiner should offer an opinion as to the impact of the service-connected avulsion of the flexor digitorium profundus tendon of the 4th left digit and service-connected, residuals of a fracture of the 5th metatarsal of the left foot on the Veteran's ability to obtain and retain substantially gainful employment.  A rationale should be furnished. 

5.  In the interest of avoiding further remand, the RO should review the examination reports and opinions to ensure that such is responsive to the above posed questions.

6.  After completion of the above, the RO should review the expanded claims file and determine whether the claims on appeal may be granted.  To the extent that any such claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


